     Case 3:17-cv-02240-WQH-AHG Document 45 Filed 02/11/20 PageID.248 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    KYLE MIHOLICH, individually and on                Case No.: 3:17-cv-2240-WQH-AHG
      behalf of all others similarly situated,
12                                                      ORDER SETTING SECOND
                                       Plaintiff,       SETTLEMENT DISPOSITION
13
      v.                                                CONFERENCE
14
      iCONCEPT MD CONTACT
15
      SOLUTIONS, INC., et al.,
16                                  Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                                    1
                                                                          3:17-cv-2240-WQH-AHG
     Case 3:17-cv-02240-WQH-AHG Document 45 Filed 02/11/20 PageID.249 Page 2 of 2



 1          The Court held a telephonic Settlement Disposition Conference (“SDC”) in this
 2    matter on February 11, 2020. ECF No. 44. The parties represented that they will be able to
 3    file a joint motion to dismiss within three weeks. Accordingly, the Court sets a second
 4    Telephonic SDC for March 5, 2020 at 3:00 PM before the Honorable Allison H. Goddard.
 5          Counsel shall call the chambers teleconference line at 1-877-873-8018 and use
 6    8367902 as the access code to join the conference. If the parties timely file a joint motion
 7    to dismiss, the SDC will be vacated without further court order.
 8          IT IS SO ORDERED.
 9
10    Dated: February 11, 2020

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                              3:17-cv-2240-WQH-AHG
